NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                               No. 17-2035
                               ___________

           SHURANDA SHA’KAARII MELENDEZ-SPENCER; and
                  A’SIERRA GIIANNA SPENCER

                                     v.

            GLORIA SHACK; MIGDALIA DIAZ; JOYCE SMITH;
  GLORIA CAMERON-WALTON; EILEEN CRUMMY; MANAGERIAL DOES;
     SUPERVISORY DOES; CARLOS NOVOA; SEBASTIAN ANTHONY;
       REGINA TROUTMAN; CHRISTIAN ARNOLD; LINDA HIGGINS;
   JEAN LOUIS-HANSY; ALLISON BLAKE; THE STATE OF NEW JERSEY
DIVISION OF YOUTH AND FAMILY SERVICES, conducting its business as DYFS;
      DCF; VALERIE TALMADGE; and MR. & MRS. DONALD COWAN

                   Shuranda Sha’Kaarii Melendez-Spencer,
                                          Appellant
                 ____________________________________

               On Appeal from the United States District Court
                        for the District of New Jersey
                      (D.N.J. Civ. No. 2-12-cv-01925)
                 District Judge: Honorable Jose L. Linares
                ____________________________________

               Submitted Pursuant to Third Circuit LAR 34.1(a)
                               July 23, 2018
         Before: JORDAN, RESTREPO, and SCIRICA, Circuit Judges

                      (Opinion filed: August 27, 2018)




                               ___________
                                          OPINION *
                                         ___________

PER CURIAM

         This is a pro se civil rights action filed in March 2012, by Shuranda Melendez-

Spencer and her then-minor daughter, A’Sierra (together, “Plaintiffs”). Plaintiffs sued

New Jersey’s child welfare agency (“DCF”) and several state employees (collectively,

“Defendants”), alleging that A’Sierra was removed from her mother’s care in 2003 based

on unfounded complaints of abuse and neglect. Plaintiffs also alleged that while A’Sierra

was under Defendants’ supervision she suffered horrific acts of physical and sexual abuse

at various living arrangements. Generally speaking, Plaintiffs attributed A’Sierra’s abuse

to Defendants’ allegedly inadequate supervision, as well as to misrepresentations they

allegedly made to judicial officers and Melendez-Spencer regarding the status of

A’Sierra. In a fourth amended complaint (“the Complaint”) filed by counsel, Plaintiffs

used those and other allegations to support a host of claims under 42 U.S.C. § 1983 and

state statutory and common law.

         Many of Plaintiffs’ claims survived dismissal under Federal Rule of Civil

Procedure 12(b), and the parties engaged in lengthy discovery. Ultimately, it appears that

no evidence was adduced to support Plaintiffs’ core allegations. The District Court

essentially concluded as much in granting Defendants’ motion for summary judgment,

and it specifically determined that Plaintiffs’ claims were legally defective in several


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
                                                 2
ways: the claims were either barred by the applicable statutes of limitation or the Rooker-

Feldman doctrine, 1 or were successfully parried by Defendants’ various immunity

defenses. 2 Melendez-Spencer appealed. 3


constitute binding precedent.
1
  See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v.
Fidelity Tr. Co., 263 U.S. 413 (1923); cf. Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
544 U.S. 280, 283 (2005) (explaining that “federal courts of first instance” lack
jurisdiction to “review and reverse unfavorable state-court judgments”); Great W. Mining
and Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (identifying
four requirements that must be met for Rooker-Feldman doctrine to apply). We focused
on the fourth requirement of the Rooker-Feldman doctrine—that “the plaintiff invites the
district court to review and reject the state-court judgment”—in In re Philadelphia
Entertainment & Development Partners, 879 F.3d 492 (3d Cir. 2018). See id. at 500.
Reinforcing various features of the “review and reject” requirement, we stated there, in
pertinent part: “if the federal court’s review does not concern the bona fides of the prior
judgment, the federal court is not conducting appellate review, regardless of whether
compliance with the second judgment would make it impossible to comply with the first
judgment. In that situation, the Rooker-Feldman doctrine would not apply because the
plaintiff is not complaining of legal injury caused by a state court judgment because of a
legal error committed by the state court.” Id. (internal citations and quotations omitted).
Although the District Court here determined that Rooker-Feldman barred Plaintiffs’
claims “related to the 2003 emergency removal of [A’Sierra] from [Melendez-Spencer’s]
custody, and the subsequent State Court hearings relating thereto,” we are not persuaded
that Plaintiffs’ Complaint sought relief as a result of any purported legal error by the state
court, rather than as a result of allegedly unlawful conduct by Defendants. See B.S. v.
Somerset Cty., 704 F.3d 250, 260 (3d Cir. 2013) (rejecting application of Rooker-
Feldman “[b[ecause the injury Mother claims is [] traceable to Appellees’ actions, as
opposed to the state court orders those actions allegedly caused”).
2
 One piece of the District Court’s immunity analysis deserves attention here. The District
Court determined that, under Mammaro v. New Jersey Division of Child Protection &
Permanency, 814 F.3d 164 (3d Cir. 2016), the state-employee defendants in this case
were entitled to “absolute” immunity relative to their involvement in the proceedings that
separated A’Sierra from Melendez-Spencer. The District Court, however, misread
Mammaro. There, we concluded that child welfare employees were entitled to qualified
immunity on the plaintiff’s claim that a temporary displacement of custody of her child
violated substantive due process guarantees under the Fourteenth Amendment. The
                                             3
       We agree with the District Court that it was proper to grant Defendants’ motion

for summary judgment. Melendez-Spencer’s claims lacked any evidentiary support, thus

enabling Defendants to show through their documentary submissions that there were no

genuine issues of material fact to send to a jury. Melendez-Spencer’s brief on appeal only

reinforces as much: she relates that “[m]ost of the facts of this case can be gleaned from”

the Complaint, Br. at 6, but allegations disputed in a responsive pleading, compare ECF

68 (the Complaint) with ECF 72 (Defendants’ Answer), are not evidence that can support

or withstand summary judgment. See Williams v. Borough of W. Chester, Pa., 891 F.2d




employees were entitled to qualified immunity on that claim, we held, because there was
“no consensus of authority”—i.e., no clearly established law—that temporarily removing
a child, after the parent takes her out of state-approved housing without permission,
violates substantive due process. Id. at 170.
        Nevertheless, the District Court correctly found applicable B.S., supra, where we
held that “absolute immunity for child welfare employees is appropriate when the
employee in question ‘formulat[es] and present[s] . . . recommendations to the court’ with
respect to a child’s custody determination, even if those recommendations are made
outside the context of a dependency proceeding.” 704 F.3d 250, 265 (citation omitted).
B.S. was distinguished by the district court in Mammaro on the ground that “the bulk of
Plaintiff’s allegations . . . concern actions or omissions . . . that appear to lack a
prosecutorial purpose.” Because the employees in Mammaro challenged on interlocutory
appeal only the district court’s qualified immunity determination, we had no occasion
there to review its absolute immunity determination and the applicability of B.S.
3
  We have jurisdiction under 28 U.S.C. § 1291, and our review is de novo. Bradley v. W.
Chester Univ. of Pa. State Sys. of Higher Educ., 880 F.3d 643, 650 (3d Cir. 2018). We
will affirm if Defendants established “that there is no genuine dispute as to any material
fact and [that they are] entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). Moreover, we may affirm on any basis supported by the record. Phila. Taxi Ass’n,
Inc. v. Uber Techs., Inc., 886 F.3d 332, 338 (3d Cir. 2018). We additionally note that,
because A’Sierra did not join this appeal, we are not reviewing the District Court’s
decision to the extent it granted summary judgment on her personal claims.
                                              4
458, 460 (3d Cir. 1989). 4 And though Melendez-Spencer argues that “[i]ssues of material

fact abound in this matter,” Br. at 6, she fails on appeal to identify any record evidence

indicating even one disputed, material issue of fact. See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986) (“Only disputes over facts that might affect the outcome of the

suit under the governing law will properly preclude the entry of summary judgment.”).

       Separate and apart from lacking evidentiary support, Melendez-Spencer’s claims

also were time-barred, and she does not argue otherwise on appeal. Her claims under 42

U.S.C. § 1983, New Jersey’s Civil Rights Act, N.J.S.A. § 10:6-1 et seq., and New Jersey

tort law all are governed by a two-year statute of limitations. See Dique v. New Jersey

State Police, 603 F.3d 181, 185 (3d Cir. 2010); Save Camden Public Sch. v. Camden City

Bd. of Educ., --- A.3d ---, 2018 WL 1915071, at *4 (N.J. Super. Ct. App. Div. Apr. 24,

2018). 5 Melendez-Spencer did not file suit until March 2012, but the alleged misconduct

of Defendants cited in the Complaint to support Melendez-Spencer’s claims all occurred




4
  In opposing summary judgment, Plaintiffs argued that “[t]he only evidence that [they]
can produce is their own testimony,” ECF 117 at 13, though they produced neither
transcripts of their deposition testimony (if they were even deposed) nor affidavits.
5
  In the Complaint, Melendez-Spencer raised a claim under the New Jersey Child
Placement Bill of Rights Act (“CPBRA”), N.J.S.A. § 9:6B-1 to 6. It is not clear whether
the CPBRA incorporates a statute of limitations. Regardless, Melendez-Spencer had no
standing to bring a claim under CPBRA because a private right of action thereunder,
assuming one exists, is held by the subject child, not her parents. See N.J.S.A. § 9:6B-4;
cf. K.J. v. Div. of Youth and Family Servs., 363 F. Supp. 2d 728, 743-45 (D.N.J. 2005).
                                             5
(in some instances years) before March 2010. See Defs. Br. at 17. 6 Her claims were thus

untimely.

       Therefore, the judgment of the District Court will be affirmed. Melendez-

Spencer’s serial motion for an extension of time to file a reply brief is denied; she was

previously directed to our Local Appellate Rules, which provide that “[o]nly one motion

for extension of time to file a reply brief may be granted.” 3d Cir. L.A.R. 31.4 (2011).




6
  We recognize Plaintiffs’ allegations in the Complaint that the 2003 findings of child
neglect and excessive corporal punishment were overturned in mid-2010, and that the
predicates for certain of Melendez-Spencer’s claims thus could not have been
‘discovered’ until that time. Cf. Gonzalez v. Corning, 885 F.3d 186, 191 (3d Cir. 2018)
(“[A] claim brought under the law of a state in which the discovery rule applies arises
when the claimant discovers the injury.”). The summary judgment record, however,
demonstrates that there is no genuine dispute as to the following: (1) letters from DCF
and the New Jersey Office of the Attorney General (“NJAG”), see ECF 116-8 at 2 (Aug.
2010 DCF letter); ECF 116-8 at 4-5 (Oct. 2010 NJAG letter), communicating that certain
findings were being “overturned,” concerned not the findings supporting the 2003
removal but rather separate findings, made several years later, of substantiated abuse and
neglect first revealed in the report by a state-retained clinical social worker (the
“Auerbach report”); (2) these later findings of abuse and neglect were “overturned” not
because they were false but because DCF was no longer inclined to participate in the
administrative review process, given “the age of the children involved and their current
status, the fact that [Melendez-Spencer] is already on [DCF’s] central registry for a
previous substantiated allegation of physical abuse and the fact that the [DCF] worker
who conducted the investigation is attending graduate school in London and was
unavailable and / or unwilling to testify,” ECF 116-8 at 4; and (3) no evidence was
adduced by Melendez-Spencer to support the notion that the allegedly unlawful conduct
of Defendants would not have occurred absent substantiation of certain allegations in the
Auerbach report. The 2010 letters from DCF and the NJAG thus were not material to any
of Melendez-Spencer’s personal claims and their ‘discovery’ did not trigger any relevant
statute of limitations or otherwise serve as points of claim-accrual.
                                                6